Citation Nr: 1140956	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  11-17 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for monoclonal gammopathy of undetermined significance (MGUS)/anemia claimed as due to benzene exposure. 

2.  Entitlement to service connection for common variable immune deficiency (CVID)/anemia claimed as due to benzene exposure. 


REPRESENTATION

Veteran (Appellant) represented by:  Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse (C. S.)



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force (USAF) from February 1958 to April 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied service connection for MGUS and CVID.  The Veteran appealed the RO's March 2011 rating action to the Board.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at the St. Petersburg, Florida RO.  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the Veteran submitted evidence (internet information) in support of his claims along with a waiver of initial RO consideration.  Thus, a remand to have the RO consider this evidence in the first instance is not required.  38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to benzene during his period of active military service in the USAF. 

2.  MGUS and CVID were not present during active military service or for several decades thereafter and are not otherwise etiologically related thereto, to include  benzene exposure. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for MGUS/anemia are not met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 

2.  The criteria for the establishment of service connection for CVID/anemia are not met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  With respect to the claims on appeal, via a July 2010 pre-adjudication letter, the RO specifically notified him of the substance of the VCAA including the types of evidence necessary to establish the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence. Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Pelegrini II, the United States Court of Appeals for Veterans Claims (Court) also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The Veteran was provided pre-adjudication VCAA notice via the above-cited letter.  Id.

The Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the Dingess elements via the July 2010 letter.  Id.

The RO has taken appropriate action to comply with the duty to assist the Veteran with the development of the claims.  Copies of the Veteran's service treatment records (STRs), VA and private treatment reports, internet articles, and statements and testimony of the Veteran and his spouse are of record.  In May 2011, a VA physician's assistant examined the Veteran to determine the etiology of his claimed MGUS and CVID.  A copy of this examination report is contained in the claims file.  During an August 2011 hearing before the undersigned, the Veteran testified that in 1968, two years after service discharge, he had sought treatment for skin rashes--the precursor to his MGUS and CVID--from a private physician, Dr. Gallow.  The Veteran, however, stated that he did not believe that Dr. Gallow's records were available.  (See Transcript (T.) at page (pg.) 7). 

During the hearing, the Veteran's representative also contended that the May 2011 VA examination was outweighed by the private opinions of record because the VA examination was performed by a physician's assistant, not a medical doctor.  (T. at pg. 13).
There is no requirement that VA establish the qualifications of VA physicians and medical experts providing medical opinions.  Absent some challenge to the expertise of a VA expert, there is no requirement that VA present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance upon that physician's opinion.  Rizzo v. Shinseki, 580 F.3d. 1288 (Fed. Cir. 2009).  Neither the Veteran nor his representative has presented any specific challenge to the qualifications of the May 2011 examiner, other than to note that the examiner was not a medical doctor.  

Furthermore the May 2011 VA examiner's report included a recitation of the Veteran's history and symptoms, a review of his STRs and contained clinical findings necessary to decide the claims.  Although the May 2011 examiner determined that he was unable to provide an opinion as to the etiological relationship between the Veteran's MGUS and CVID and his in-service benzene exposure, he provided medical rationale for his conclusion.  The Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled." Jones v. Shinseki, 23 Vet. App. 382   (2010).  Here, and as will be explained in more detail in the analysis below, it is clear that the May 2011 VA physician's assistant closely considered the Veteran's lay statements, his STRs, private opinions in support of the claims, VA treatment records, and medical literature in forming his medical opinion.  Hence, the Board finds the May 2011 VA examination adequate. 

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims discussed in the analysis below.  

Given these matters of record, the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


III. Merits Analysis

The Veteran claims service connection for MGUS and CVID.  He maintains that his currently diagnosed MGUS and CVID are the result of having been exposed to benzene products, such as Avgas, during his service in the USAF.  (T. at pg. 4).  He contends that the initial manifestations of his MGUS and CVID during service were in the form of skin lesions/blisters on his hands that were treated with a salve.  (T. at pg. 6).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain chronic disabilities, such as primary anemia, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, to prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


As the Veteran's DD 214s pertinently reflect that he was a reciprocating engine mechanic, his allegations that he was exposed to benzene during his period of service in the USAF are consistent with the circumstance of his service.  Thus, the Board will presume that he was exposed to benzene during his period of active military service in the USAF.  38 U.S.C.A. § 1154a (West 2002).

The Veteran's STRs include an un-dated report showing that he had received treatment for mild acneform lesions on his face.  He was prescribed a sulfur soap and acne lotion.  A September 1962 examination report contains the examining physician's notations that the Veteran had mumps in childhood.  It was also noted that the Veteran had had boils on the left arm on one occasion that had resolved without any recurrence.  On a September 1962 Report of Medical History, the Veteran reported that he had had boils and the mumps.  The above-cited previous history of mumps and boils of the left arm was again noted by the examining physician.  A February 1966 service discharge examination report reflects that the Veteran was discharged under AFR 39-1, paragraph 4b for a chronically moderate to severe immature personality disorder.  On a February 1966 Report of Medical History, the Veteran reported that he had had boils and the mumps. 

The post-service VA and private medical evidence of record reflects that the Veteran was initially diagnosed with MGUS and CVID in 1995.  (See January 2003 and July 2010 private treatment reports, prepared by Ron D. Schiff, M. D., and Samina Reza, M. D., respectively).  Thus, the crux of the Veteran's claims hinge on whether there is competent and probative medical evidence showing that the Veteran's currently diagnosed MGUS and CVID are related to his presumed in-service benzene exposure.  There are private and VA medical opinions that are supportive of and against the claim. 

Evidence in support of the claim includes a February 2011 report, prepared by Reza Samina, MD.  Dr. Samina opined that the Veteran's "[h]ematologic condition might possibly be related to 8 years chemical exposure while he was in the Air Force."  Dr. Samina's opinion is speculative at best and of little evidentiary value in that he stated that the Veteran's hematologic condition might possibly be (italics added for emphasis) related to 8 years chemical exposure while he was in the Air Force."  The use of the phrase "might possibly be" renders the opinion to be little more than speculative.  Under VA regulations and Court decisions, service connection may not be based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2010); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Thus, the Board finds Dr. Samina's opinion to be of little probative value. 

Other evidence that is favorable to the Veteran's claims is a March 2011 opinion provided by his treating family physician, Robert B. Rosequist, MD.  Dr. Rosequist reported that he had been the Veteran's treating physician since 1989.  Dr. Rosequist noted the Veteran's in-service history of having been exposed to and having inhaled jet fuels on a daily basis.  Dr. Rosequist indicated that he had served as a United States Navy physician in Charleston and Beaufort, South Carolina and Camp Lejeune, North Carolina, and that he had witnessed many airmen being exposed to Avgas and jet fuel, both of which had substantial amounts of benzene in their composition.  Dr. Rosequist opined that "It is as least likely as not Mr. S[.] IgF Monoclonal Gammopathy and Common Variable Immunodeficiency are a result of his exposure to the Benzene he was exposed to in service."  Dr. Rosequist did not provide any further rationale as to his opinion pertaining to the Veteran. 

In contrast to Dr. Rosequist's favorable opinion is a VA physician's assistant May 2011 opinion that is against the claim.  In May 2011, a VA physician's assistant opined, after a review of the claims files, to include the Veteran's STRs, the above-cited February and March 2011 private opinions in support of the claims, and a physical evaluation of the Veteran, that he could not provide an opinion as to whether the Veteran's MGUS and CVID were related to his in-service benzene exposure without resorting to mere speculation.  The VA physician's assistant  explained his position by stating that a review of the available medical literature did not show a causal relationship between benzene exposure and CVID, but rather it appeared to be the result from a variety of gene defects, most of which were sporadic rather than familiar and occurred in 10 to 15 percent of CVID patients.  The physician's assistant indicated that the defects were in "ICOS, TACI, BAFF-R, AND BI9."  The VA physician's assistant indicated that the major causes of MGUS were unclear, but that the medical literature addressed and discussed several factors, such as having been exposed to atomic bomb and therapeutic and diagnostic radiation, having worked in the nuclear industry field or in agricultural occupations, as well as exposure to benzene, petroleum products and engine exhaust and other industrial exposures.  It was also noted that tobacco use, obesity, diet, and alcohol ingestion were also possible causes of MGUS.  Finally, the VA physician's assistant stated that clusters of MGUS have been noted and that a multiple of MGUS cases have been found in first-degree relatives.  (See May 2011 VA physician's examination report, quoting "Epidemiology of the plasma-cell disorders; Best Practice Research Clinical Haematol." Dec. 2007; 20(4); 637-64).  

The May 2011 VA physician's assistant's opinion was based on a claims file review, encompassed consideration of Dr. Rosequist's opinion, and contained a clearly delineated rationale based upon medical literature.  In fact, the May 2011 VA opinion is consistent with internet articles supplied by the Veteran reflecting that MGUS and CVID are believed to be the result from gene mutation, namely the presence of an abnormal M protein produced by plasma cells and the dysfunction of B cells, respectively.  (See internet articles titled "Genetics Home Reference, Your Guide to Understanding Genetic Conditions" and "Primary Immune Deficiency Disease" dated in March and May 2011, respectively).  

The Board is cognizant that the Court recently held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  The Court did not find such a review of medical records in the claims file to be irrelevant in terms of determining the probative value of an opinion.  Rather, the Court clarified that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  There are other means by which a physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board has accorded greater probative weight to the May 2011 VA physician's assistant opinion over Dr. Rosequist's favorable opinion because it is accompanied by explanation and reasoning.  Id. 

Because MGUS and CVID were shown many years after service discharge in April 1966, an award of service connection on a presumptive basis for either disability is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

Although the Veteran is competent to observe symptoms, such as skin rashes, he has not reported a continuity of symptomatology beginning in active service.  There is also no contemporaneous evidence of such symptomatology in the years immediately following service.  

The Veteran has not been shown to have the experience, education, or training, to provide competent medical evidence as to the etiology of his MGUS and CVID Davidson, supra.  

Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  The only competent medical opinions are those provided by Dr. Samina, Dr. Rosequist and the VA physician's assistant.

In sum, the weight of the evidence is against a link between the Veteran's current MGUS and CVID and his period of military service.  Reasonable doubt does not arise and the claims are denied.  38 C.F.R. §§ 3.159(a), 3.303, 3.307, 3.309, (2010).

      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for MGUS/anemia is denied. 

Service connection for CVID/anemia is denied. 


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


